        


EXHIBIT 10.2




EXECUTIVE SEVERANCE AGREEMENT




This Executive Severance Agreement (this “Agreement”) between Haemonetics
Corporation, a Massachusetts corporation with its principal offices at 400 Wood
Road, Braintree, Massachusetts, 02184, (herein referred to as the “Company”) and
Christopher A. Simon (the “Officer”) is made effective as of the Start Date (as
defined in the Employment Agreement, effective as of May 16, 2016, between the
Officer and the Company (the “Employment Agreement”)). The Company and the
Officer are collectively referred to herein as the “Parties” and individually
referred to as a “Party.”


BACKGROUND


A.
The Officer is employed by the Company as a senior executive of the Company.

B.
The Company considers a sound and vital management team to be essential.
Management personnel who become concerned about a loss or significant change in
their management roles may terminate their employment, become distracted, or be
faced with a conflict of interest.

C.
The Board of Directors of the Company (the “Board”) decided that the Company
should provide certain compensation and benefits to the Officer in the event
that the Officer’s employment terminates under certain circumstances;



AGREEMENT


1.
Definitions. For purposes of this Agreement, the following terms shall have the
meanings set forth below:



(a)
“Separation from Service” or “Separates from Service” means a “separation from
service” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (“Code”) (after applying the presumptions in Treas. Reg. Sec.
1.409A-1(h)).



(b)
“Cause” means (i) the Officer’s conviction of (or plea of guilty or nolo
contendere to) a felony or any other crime involving moral turpitude,
dishonesty, fraud, theft or financial impropriety; or (ii) a determination by a
majority of the Board in good faith that the Officer has (A) willfully and
continuously failed to perform substantially the Officer’s duties, other than
any such failure resulting from the Officer’s Disability, after a written demand
for substantial performance is delivered to the Officer by the Board that
specifically identifies the manner in which the Board believes that the



Page 1 of 1



--------------------------------------------------------------------------------

        


Officer has not substantially performed the Officer’s duties, (B) engaged in
illegal conduct (other than minor traffic offenses), an act of dishonesty or
gross misconduct, or (C) willfully violated a material requirement of the
Company’s code of conduct or the Officer’s fiduciary duty to the Company. No act
or failure to act on the part of the Officer shall be considered “willful”
unless it is done, or omitted to be done, by the Officer in bad faith and
without reasonable belief that the Officer’s action or omission was in, or not
opposed to, the best interests of the Company or its subsidiaries. In order to
terminate the Officer’s employment for Cause, the Company shall be required to
provide the Officer a reasonable opportunity to be heard (with counsel) before
the Board, which shall include at least ten (10) business days of advance
written notice to the Officer. Further, the Officer’s attempt to secure
employment with another employer that does not breach the Officer’s
non-competition obligations shall not constitute an event of Cause.


(c)
“Constructive Termination” means, without the express written consent of the
Officer, the occurrence of any of the following:



(i)
any reduction in the Officer’s annual base salary, annual target bonus
opportunity (100% of base salary) and/or annual maximum bonus opportunity (200%
of base salary);



(ii)
a material diminution in the Officer’s authority, duties, or responsibilities;



(iii)
a requirement that the Officer report to any individual or body other than the
Board;



(iv)
the Company’s requiring the Officer to be based anywhere outside a fifty mile
radius of the Company’s offices at which the Officer is based as of the date of
this agreement except for required travel on the Company’s business; or



(v)
any other action or inaction that constitutes a material breach by the Company
or any of its subsidiaries of the terms of this Agreement.



In no event shall the Officer be entitled to terminate employment with the
Company on account of Constructive Termination unless the Officer provides
notice of the existence of the purported condition that constitutes Constructive
Termination within a period not to exceed ninety (90) days of its initial
existence, and the Company fails to cure such condition (if curable) within
thirty (30) days after the receipt of such notice.
    
(d)
“Disability” means the Officer’s inability, due to physical or mental incapacity
resulting from injury, sickness or disease, for one hundred and eighty (180)
days in any twelve-month period to perform his duties.





Page 2 of 2



--------------------------------------------------------------------------------

        


2.
Term. This Agreement may not be terminated by the Company for any reason for as
long as the Officer continues to serve as the Chief Executive Officer of the
Company. This Agreement shall be enforceable in accordance with its terms for
any period following the Officer’s Separation from Service to the Company until
all payments and benefits provided hereunder, if any, have been paid or
delivered in full, and all other obligations of the parties to this Agreement
have been fully discharged. For the avoidance of doubt, no Severance Benefits
(as defined below) shall be paid or provided by the Company to the Officer under
this Agreement if the Officer Separates from Service due to termination of
employment (i) by the Company and its subsidiaries for Cause or (ii) by the
Officer, including by the Officer’s notification of the Company of the Officer’s
intention not to renew the term of the Employment Agreement, absent the
occurrence of Constructive Termination.



3.
Severance Benefits. If the Officer Separates from Service due to termination of
employment by the Company and its subsidiaries without Cause (including, for
avoidance of doubt, the Company’s failure to renew the Term of the Employment
Agreement) or by the Officer due to Constructive Termination (each, a
“Qualifying Termination”), the Officer shall be entitled to the severance
benefits set forth in this Paragraph 3 (“Severance Benefits”).



(a)    Salary Amount. The Company will pay to the Officer an amount equal to two
times the Officer’s base salary at the annualized rate which was being paid by
the Company and/or its subsidiaries to the Officer immediately prior to the
Qualifying Termination.


(b)    Payment for Welfare Benefits. The Officer shall be entitled to receive a
lump sum cash amount intended to cover the approximate cost of the Company’s
portion of the premiums necessary to continue the coverage under the Officer’s
medical, dental, life insurance and disability insurance coverages as in effect
on the date of the Separation from Service for a period of two years. For
avoidance of doubt, medical coverage for this purpose shall include medical
coverage provided to non-employees covered with the Officer under the Company
sponsored plan, policy or program at the time of the Qualifying Termination, and
premiums with respect to medical and dental coverage shall be determined using
the rate charged for COBRA coverage. The Officer shall be entitled to elect
continued benefits provided under any employee benefit plan, policy or program
sponsored by the Company as in effect on the Officer’s Separation from Service,
including but not limited to COBRA.


(c)    Outplacement Services. In the event of a Qualifying Termination, the
Company shall provide to the Officer executive outplacement services provided on
a one-to-one basis by a senior counselor of a firm nationally recognized as a
reputable national provider of such services for up to twelve months following
Separation from Service, plus evaluation testing, at a location mutually
agreeable to the Parties, up to a maximum amount of $20,000. If the Officer
elects not to take advantage of such program within 30 days of separation,
unless otherwise agreed in writing, there will be no obligation to continue this
service. In no circumstance will the Company provide a cash payment in lieu of
the use of these services.




Page 3 of 3



--------------------------------------------------------------------------------

        


(d)    Limits on Severance Benefits.


(i)
Except as provided in (ii) below, the Officer shall not be entitled to Severance
Benefits upon any other Separation from Service or other termination of
employment, including a termination of employment by the Company for Cause or
due to the Officer’s death or Disability. The Severance Benefits shall be in
lieu of any other severance benefits otherwise payable by the Company to the
Officer and shall be subject to reduction due to application of the Section 280G
Cap. No Severance Benefit shall be paid under this Agreement unless the Officer
has timely executed a release that is not revoked as provided under Paragraph 5
below.



(ii)
If the Officer is party to a change in control agreement between the Company and
the Officer (the “CinC Agreement”) and the Officer is entitled to the severance
benefits available under the CinC Agreement, then the Officer shall not receive
the Severance Benefits provided under this Agreement.



(iii)
By accepting the Severance Benefits, the Officer waives the Officer’s right, if
any, to have any Severance Benefit payment taken into account to increase the
benefits otherwise payable to, or on behalf of, the Officer under any employee
benefit plan, policy or program, whether qualified or nonqualified, maintained
by the Company including those provided for under the CinC Agreement (e.g.,
there will be no increase in the Officer’s tax-qualified retirement plan
benefits, non-qualified deferred compensation plan benefits or life insurance
because of Severance Benefits received hereunder).



(e)    Timing. Payment for the welfare benefits under Paragraph 3(b) shall be
made within 30 days after a Qualifying Termination and the Severance Benefits
described in Paragraph 3(a) shall be made in approximately equal installments
over the course of two years in accordance with the Company’s regular payroll
practices, commencing 30 days after a Qualifying Termination. The Company will
withhold from the Severance Benefits taxes and other authorized deductions,
including advances or other amounts due the Company from the Officer. The
Company will pay the Severance Benefits only after the Officer has timely
executed a release that is not revoked as provided under Paragraph 5 below.


4.
Section 280G Restriction. Notwithstanding any provision of this Agreement to the
contrary, the following provisions shall apply:



(a)
If it is determined that part or all of the compensation and benefits payable to
the Officer (whether pursuant to the terms of this Agreement or otherwise)
before application of this Paragraph 4 would constitute “parachute payments”
under Section 280G of the Code, and the payment thereof would cause the Officer
to incur the 20% excise tax under Section 4999 of the Code, then the amounts
otherwise payable to or for the benefit of the Officer pursuant to this
Agreement (or otherwise) that, but



Page 4 of 4



--------------------------------------------------------------------------------

        


for this Paragraph 4 would be “parachute payments,” (referred to below as the
“Total Payments”) shall either (i) be reduced so that the present value of the
Total Payments to be received by the Officer will be equal to three times the
“base amount” (as defined under Section 280G of the Code) less $1,000 (the “280G
Cap”), or (ii) paid in full, whichever produces the better after-tax position to
the Officer (taking into account all applicable taxes, including but not limited
to the excise tax under Section 4999 of the Code and any federal and state
income and employment taxes). Any required reduction under clause (i) above
shall be made in a manner that maximizes the net after-tax amount payable to the
Officer, as reasonably determined by the Consultant (as defined below).


(b)
All determinations required under this Paragraph 4 shall be made by a nationally
recognized accounting, executive compensation or law firm appointed by the
Company (the “Consultant”) that is reasonably acceptable to the Officer on the
basis of “substantial authority” (within the meaning of Section 6662 of the
Code). The Consultant’s fee shall be paid by the Company. The Consultant shall
provide a report to the Officer that may be used by the Officer to file the
Officer’s federal tax returns.



(c)
It is possible that payments could be made by the Company that should not have
been made pursuant to this Paragraph 4. If a payment or benefit is provided and
through error or otherwise that payment or benefit, when aggregated with other
payments and benefits from the Company (or its subsidiaries) used in determining
the 280G Cap, then the Officer shall immediately repay such excess in cash to
the Company upon notification that an overpayment has been made.



(d)
Nothing in this Paragraph 4 shall require the Company to be responsible for, or
have any liability or obligation with respect to, any excise tax liability under
Section 4999 of the Code.



5.
Release. The Officer agrees that the Company will have no obligations to pay the
Severance Benefits until the Officer executes a separation agreement which
includes a release of claims in a form acceptable by the Company. The Company
shall have no further obligations to the Officer if the Officer revokes such
release. The Officer shall have 21 days after Separation from Service to
consider whether or not to sign the release. If the Officer fails to return an
executed release to the Company within such 21 day period, or the Officer
subsequently revokes a timely filed release, the Company shall have no
obligation to pay any amounts or benefits under Paragraph 3 of this Agreement.



6.
No Interference with Other Vested Benefits. Regardless of the circumstances
under which the Officer may terminate from employment, the Officer shall have a
right to any benefits under any employee benefit plan, policy or program
maintained by the Company which the Officer had a right to receive under the
terms of such employee benefit plan, policy or program after a termination of
the Officer’s employment without regard to this Agreement. The Company shall
within thirty (30) days of Separation from Service (or sooner if required by
applicable law) pay the Officer any earned but unpaid base salary and bonus,
shall



Page 5 of 5



--------------------------------------------------------------------------------

        


promptly pay the Officer for any earned but untaken vacation and shall promptly
reimburse the Officer for any incurred but unreimbursed expenses which are
otherwise reimbursable under the Company’s expense reimbursement policy as in
effect for senior executives immediately before the Officer’s termination of
employment.


7.
Consolidation or Merger. If the Company is at any time before a Separation from
Service merged or consolidated into or with any other corporation, association,
partnership or other entity (whether or not the Company is the surviving
entity), or if substantially all of the assets thereof are transferred to
another corporation, association, partnership or other entity, the provisions of
this Agreement will be binding upon and inure to the benefit of the corporation,
association, partnership or other entity resulting from such merger or
consolidation or the acquirer of such assets (collectively, “Acquiring Entity”)
unless the Officer voluntarily elects not to become an employee of the Acquiring
Entity as determined in good faith by the Officer. Furthermore, in the event of
any such consolidation or transfer of substantially all of the assets of the
Company, the Company shall enter into an agreement with the Acquiring Entity
that shall provide that such Acquiring Entity shall assume this Agreement and
all obligations and liabilities under this Agreement; provided, that the
Company’s failure to comply with this provision shall not adversely affect any
right of the Officer hereunder. This Paragraph 7 will apply in the event of any
subsequent merger or consolidation or transfer of assets.



In the event of any merger, consolidation or sale of assets described above,
nothing contained in this Agreement will detract from or otherwise limit the
Officer’s right to or privilege of participation in any restricted stock plan,
bonus or incentive plan, stock option or purchase plan, profit sharing, pension,
group insurance, hospitalization or other compensation or benefit plan or
arrangement which may be or become applicable to officers of the corporation
resulting from such merger or consolidation or the corporation acquiring such
assets of the Company.


In the event of any merger, consolidation or sale of assets described above,
references to the Company in this Agreement shall, unless the context suggests
otherwise, be deemed to include the Acquiring Entity.


8.
No Mitigation. The Company agrees that the Officer is not required to seek other
employment after a Qualifying Termination or to attempt in any way to reduce any
amounts payable to the Officer by the Company under Paragraph 3 of this
Agreement. Further, the amount of any payment or benefit provided for in this
Agreement shall not be reduced by any compensation earned by the Officer as the
result of employment by another employer, by retirement benefits, by offset
against any amount claimed to be owed by the Officer to the Company, or
otherwise.



9.
Payments. All payments provided for in this Agreement shall be paid in cash in
the currency of the primary jurisdiction in which the Officer provided services
to the Company and its subsidiaries immediately prior to Separation from
Service. The Company shall not be required to fund or otherwise segregate assets
to ensure payments under this Agreement.



Page 6 of 6



--------------------------------------------------------------------------------

        




10.
Tax Withholding; Section 409A.



(a)
All payments made by the Company to the Officer or the Officer’s dependents,
beneficiaries or estate will be subject to the withholding of such amounts
relating to tax and/or other payroll deductions as may be required by law.



(b)
The Parties intend that the benefits and payments provided under this Agreement
shall be exempt from, or comply with, the requirements of Section 409A of the
Code. Notwithstanding the foregoing, the Company shall in no event be obligated
to indemnify the Officer for any taxes or interest that may be assessed by the
IRS pursuant to Section 409A of the Code. Each payment or installment under this
Agreement is intended to be a “separate payment” for purposes of Section 409A of
the Code.



11.
Assignment; Payment on Death.



(a)
The provisions of this Agreement shall be binding upon and shall inure to the
benefit of the Officer, the Officer’s executors, administrators, legal
representatives and assigns and the Company and its successors.



(b)
In the event that the Officer becomes entitled to payments under this Agreement
and subsequently dies, all amounts payable to the Officer hereunder and not yet
paid to the Officer at the time of the Officer’s death shall be paid to the
Officer’s beneficiary. No right or interest to or in any payments shall be
assignable by the Officer; provided, however, that this provision shall not
preclude the Officer from designating one or more beneficiaries to receive any
amount that may be payable after the Officer’s death and shall not preclude the
legal representatives of the Officer’s estate from assigning any right hereunder
to the person or persons entitled thereto under the Officer’s will or, in the
case of intestacy, to the person or persons entitled thereto under the laws of
intestacy applicable to the Officer’s estate. The term “beneficiary” as used in
this Agreement shall mean the beneficiary or beneficiaries so designated by the
Officer to receive such amount or, if no such beneficiary is in existence at the
time of the Officer’s death, the legal representative of the Officer’s estate.



(c)
No right, benefit or interest hereunder shall be subject to anticipation,
alienation, sale, assignment, encumbrance, charge, pledge, hypothecation, or
set-off in respect of any claim, debt or obligation, or to execution,
attachment, levy or similar process, or assignment by operation of law. Any
attempt, voluntary or involuntary, to effect any action specified in the
immediately preceding sentence shall, to the full extent permitted by law, be
null, void and of no effect.



12.
Non-Competition. With execution of this Agreement, Officer ratifies and confirms
the Officer’s obligations to the Company and its affiliates under any
proprietary information and non-competition agreement by and between the Officer
and the Company or under any



Page 7 of 7



--------------------------------------------------------------------------------

        


similar provisions or obligations concerning confidentiality, non-competition or
non-solicitation.


13.
Amendments and Waivers. Except as otherwise specified in this Agreement, this
Agreement may be amended, and the observance of any term of this Agreement may
be waived (either generally or in a particular instance and either retroactively
or prospectively), only with the written consent of the Parties.



14.
Integration. The terms of this Agreement shall supersede any prior agreements,
understandings, arrangements or representations, oral or otherwise, expressed or
implied, with respect to the subject matter hereof which have been made by
either Party (other than (x) any employment agreement or (y) any proprietary
information and non-competition agreement or any similar provisions or
obligations concerning confidentiality, non-competition, non-solicitation or
non-disparagement), provided that any conflict with the terms of any CinC
Agreement upon or after a Change in Control (as defined in the CinC Agreement)
the CinC Agreement prevails and any conflict prior to a Change in Control this
Agreement prevails. By signing this Agreement, the Officer releases and
discharges the Company from any and all obligations and liabilities heretofore
or now existing under or by virtue of such prior agreements other than any
employment agreement entered into by the Parties or any CinC Agreement.



15.
Notices. For the purpose of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery if delivered by hand, (b) on the
date of transmission, if delivered by confirmed facsimile, (c) on the first
business day following the date of deposit if delivered by guaranteed overnight
delivery service, or (d) on the fourth business day following the date delivered
or mailed by United States registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:



If to the Officer: at the address (or to the facsimile number) shown on the
records of the Company.


If to the Company:


Chief Legal Officer
Haemonetics Corporation
400 Wood Road
Braintree, MA 02184


or to such other address as either Party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.




Page 8 of 8



--------------------------------------------------------------------------------

        


16.
Severability. Any provision of this Agreement held to be unenforceable under
applicable law will be enforced to the maximum extent possible, and the balance
of this Agreement will remain in full force and effect.



17.
Headings of No Effect. The paragraph headings contained in this Agreement are
included solely for convenience or reference and shall not in any way affect the
meaning or interpretation of any of the provisions of this Agreement.



18.
Not an Employment Contract. This Agreement is not an employment contract and
shall not give the Officer the right to continue in employment by Company or any
of its subsidiaries for any period of time or from time to time nor shall this
Agreement give the Officer the right to continued membership on the Company’s
Executive Council or Operating Committee. This Agreement shall not adversely
affect the right of the Company or any of its subsidiaries to terminate the
Officer’s employment with or without Cause at any time.



19.
Governing Law. This Agreement and its validity, interpretation, performance and
enforcement shall be governed by the laws of the Commonwealth of Massachusetts
(without reference to the choice of law principles thereof).



20.
Counterparts. This Agreement may be executed in counterparts, each of which will
be deemed an original, but all of which together will constitute one and the
same instrument.





[Remainder of this page intentionally left blank.]


Page 9 of 9



--------------------------------------------------------------------------------

        


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereto duly authorized, and the Officer has signed this Agreement.




HAEMONETICS CORPORATION




By:/s/ Richard Meelia            
Richard Meelia
Chairman of the Board of Directors


OFFICER


/s/ Christopher A. Simon        
                




Page 10 of 10

